Title: To James Madison from William C. C. Claiborne, 7 September 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, Sept. 7th. 1808.

Eight days ago, Mr. Cevallos, an admiral in the Spanish service, & the late Commandant on the Vera-Crux station arrived in this City, and, on yesterday, it being stated in one of the New-papers that a Vessel had arrived hence from Pensacola with dispatches to Admiral Cevallos from Governor Folch, I sent a verbal message to Mr. Cevallos, expressive of my wish to see him, & shortly thereafter he attended at the Government House.  Mr. Cevallos began to apologise for not having (previously) paid his respects to me, complaining of ill health, and the deranged State of his wardrobe; But he was assured, that no apology of the kind was necessary; that ours was not a Government of Etiquette, nor did the Executive of this Territory exact visits of ceremony from any one; But (in the present state of things) I had required his presence at the Government House from a principle of duty, That amidst the conflicts of a troubled world, & when the Revolutionary Spirit had reached the Spanish Provinces immediately in this vicinity, it was impossible for the American Government, to look with Indifference on the passing Scenes.  I must therefore request him to state, under what circumstances and with what views he had come to this City?  Mr. Cevallos with promptitude and apparent frankness answered, that "he had fled in great haste from an enraged populace, whose resentment he incured, by taking the necessary measures to prevent a French officer from being massacred, who had arrived at Vera-Crux with dispatches from the French Government & that he had repaired to this City, as a place of safety & where he proposed to remain, until he could procure a passage to some port in Spain"!
I then informed Mr. Cevallos, that my enquiries being answered, & I presumed with entire candour, it remained for me to say to him, that the Asylum, he had sought was a safe one, for he was now under the protection of the American Government.  The conversation continuing Mr. Cevallos gave me to understand, that except at Vera-Crux, the most perfect good order (at the period of his departure) prevailed thro’out Mexico; that the Vice Roy had caused Ferdinand 7th. to be proclaimed (King) and had indirectly acknowledged the Council of Seville, by causing the Declaration of war against France to be also proclaimed.  As related to the dispatches from Governor Folch, Mr. Cevallos, represented them to contain only an invitation to him to repair to Pensacola, and an application for a Loan of Money for public purposes, if he had any to spare.  Mr. Cevallos, is a Nephew of the Spanish Minister of that name, & is supposed here to be in the interest of Bonaparte.  I have the honor to be, Sir, very respectfully, yo: mo: obt. Servt.

William C. C. Claiborne

